Exhibit 10.1

AMENDMENT NO. 1 TO SALES AGREEMENT

August 25, 2015

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

Ladies and Gentlemen:

EnteroMedics Inc., a Delaware corporation (the “Company”), and Cowen and
Company, LLC (“Cowen”), are parties to that certain Sales Agreement dated
June 13, 2014 (the “Original Agreement”). All capitalized terms not defined
herein shall have the meanings ascribed to them in the Original Agreement. The
parties, intending to be legally bound, hereby amend the Original Agreement as
follows:

1. Section 1 of the Original Agreement is hereby deleted and replaced with the
following:

“Issuance and Sale of Shares. The Company agrees that, from time to time during
the term of this Agreement, on the terms and subject to the conditions set forth
herein, it may issue and sell through Cowen, acting as agent and/or principal,
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”) having an aggregate offering price of up to $25,000,000 by any method
permitted by law deemed to be an “at the market offering” as defined in Rule 415
of the Securities Act (as defined below). Notwithstanding anything to the
contrary contained herein, the parties hereto agree that compliance with the
limitation set forth in this Section 1 on the number of shares of Common Stock
issued and sold under this Agreement shall be the sole responsibility of the
Company, and Cowen shall have no obligation in connection with such compliance.
Pursuant to this Agreement, shares of our common stock were previously sold for
$7,579,013 in aggregate gross proceeds under a separate prospectus supplement.
Under this Agreement, as amended by Amendment No. 1 to Sales Agreement, the
Company, through Cowen, may offer and sell further shares of common stock having
an aggregate offering price of up to $17,420,987 pursuant to the Prospectus (as
defined below). The issuance and sale of Common Stock through Cowen will be
effected pursuant to the Registration Statement (as defined below) filed by the
Company and declared effective by the Securities and Exchange Commission (the
“Commission”), although nothing in this Agreement shall be construed as
requiring the Company to use the Registration Statement (as defined below) to
issue the Common Stock.

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333- 195855), including a base prospectus, relating to certain
securities, including the Common Stock, to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the



--------------------------------------------------------------------------------

Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (collectively, the “Exchange Act”). The Company has prepared a
prospectus supplement specifically relating to the Common Stock being offered
under this Agreement (the “Prospectus Supplement”) to the base prospectus
included as part of such registration statement. The Company has furnished to
Cowen, for use by Cowen, copies of the prospectus included as part of such
registration statement, as supplemented by the Prospectus Supplement, relating
to the Common Stock. Except where the context otherwise requires, such
registration statement, as amended when it became effective, including all
documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus (as defined below)
subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act or deemed to be a part of such registration statement pursuant to
Rule 430B or 462(b) of the Securities Act, is herein called the “Registration
Statement.” The base prospectus, including all documents incorporated therein by
reference, included in the Registration Statement, as it may be supplemented by
the Prospectus Supplement, in the form in which such prospectus and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act, together with any
“issuer free writing prospectus,” as defined in Rule 433 of the Securities Act
Regulations (“Rule 433”), relating to the Common Stock offered under this
Agreement that (i) is required to be filed with the Commission by the Company or
(ii) is exempt from filing pursuant to Rule 433(d)(5)(i), in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g), is
herein called the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated by reference therein, and any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement or the Prospectus shall be deemed to refer to and
include the filing after the execution hereof of any document with the
Commission deemed to be incorporated by reference therein. For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include any copy filed
with the Commission pursuant to either the Electronic Data Gathering Analysis
and Retrieval System or Interactive Data Electronic Applications (collectively
“IDEA”).

2. In Section 6 of the Original Agreement, clause (gg) is deleted and replaced
with the words “Intentionally omitted.”

3. All references to “June 13, 2014” set forth in Schedule 1 and Exhibit 7(l) of
the Original Agreement are revised to read “June 13, 2014 (as amended by
Amendment No. 1 to Sales Agreement, dated August 25, 2015)”.

4. Except as specifically set forth herein, all other provisions of the Original
Agreement shall remain in full force and effect.

5. Entire Agreement; Amendment; Severability. This Amendment No. 1 together with
the Original Agreement (including all schedules and exhibits attached hereto and
thereto

 

2



--------------------------------------------------------------------------------

and Placement Notices issued pursuant hereto and thereto) constitutes the entire
agreement and supersedes all other prior and contemporaneous agreements and
undertakings, both written and oral, among the parties hereto with regard to the
subject matter hereof. All references in the Original Agreement to the
“Agreement” shall mean the Original Agreement as amended by this Amendment
No. 1; provided, however, that all references to “date of this Agreement” in the
Original Agreement shall continue to refer to the date of the Original
Agreement, and the reference to “time of execution of this Agreement” set forth
in Section 13(a) shall continue to refer to the time of execution of the
Original Agreement.

6. Applicable Law; Consent to Jurisdiction. This amendment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this amendment and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

7. Waiver of Jury Trial. The Company and Cowen each hereby irrevocably waives
any right it may have to a trial by jury in respect of any claim based upon or
arising out of this amendment or any transaction contemplated hereby.

8. Counterparts. This amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed amendment by one
party to the other may be made by facsimile transmission.

[Remainder of Page Intentionally Blank]

 

3



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding among the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding amendment to the Agreement
between the Company and Cowen.

 

Very truly yours, ENTEROMEDICS INC. By:  

/s/ Greg S. Lea

Name:   Greg S. Lea Title:   Chief Financial Officer and Chief Operating Officer
ACCEPTED as of the date first-above written: COWEN AND COMPANY, LLC By:  

/s/ Kevin J. Raidy

Name:   Kevin J. Raidy Title:   Managing Director